[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
This is an action for slander. The defendant appeared pro se, but failed to respond to two separate notices to attend pretrial conferences and therefore has been defaulted. The matter was referred to me for a hearing in damages, and notice thereof was sent to the defendant but he again chose not to respond.
The defendant stated to the Connecticut State Police that the plaintiff had participated in the larceny of computer equipment owned by the state. As the plaintiff was an employee of the State Police, an internal investigation was instituted that dragged on for about five months. The upshot was that the plaintiff was exonerated and the allegations against him were found to be groundless. The false accusation of the commission of a felony makes that accusation actionable per se. In addition, the complaint alleges malice on the part of the defendant and insofar as he has been defaulted, he has admitted that allegation.
Plaintiff incurred out of pocket expenses of $1,200 in defending himself before the internal investigation. As the action of the defendant was malicious, he is also entitled to general damages for injury to his reputation (the charge and the fact of an internal investigation was well known among his fellow employees) and his mental anguish. Also, because of malice, he is entitled to exemplary damages in the form of attorney's fees for this action, which are $1,600. A claim is made for triple damages under Connecticut General Statutes Section 52-568 but that section applies to vexatious litigation and that classification does not conform to the action of the defendant.
Judgment may enter for the plaintiff in the amount of $5,500. Bill of costs of $289.40 is allowed.
J. HEALEY, STATE TRIAL REFEREE.